Citation Nr: 0600946	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with a right knee condition.  

3.  There is no evidence of a left knee disorder in service, 
no evidence of arthritis of the left knee within one year 
after service, and no competent evidence of a nexus between 
any current left knee condition and the veteran's period of 
active duty service.

4.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with a left shoulder 
condition.  

5.  There is no evidence of a right shoulder disorder in 
service, no evidence of arthritis of the right shoulder 
within one year after service, and no competent evidence of a 
nexus between any current right shoulder condition and the 
veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

2.  Service connection for a bilateral shoulder disability is 
not established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

At the outset, the Board notes that VA X-rays dated in 
January 2004 and X-rays dated in April 2000 from "J.S.," 
MD., reveal arthritis in the right shoulder.  In addition, 
with respect to the left knee, a November 2000 X-ray report 
of a VA physician diagnosed the veteran with "old deformity 
and irregularity of the left anterior tibial tuberosity and 
minimal spurring of the intercondylar eminence."  The first 
requirement for any service connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Thus, as discussed above, the medical 
evidence of record indicates that the veteran has currently 
has left knee and right shoulder conditions.  

Nonetheless, the medical evidence of record does not show 
that the veteran has a right knee or a left shoulder 
disability.  Absent evidence of a current disability, service 
connection cannot be granted for the right knee and left 
shoulder claims. Id.  In this regard, the Board acknowledges 
the veteran's complaints of right knee pain in VA treatment 
records and left shoulder blade pain and "burning" in VA 
treatment records and private medical records of "B.M.," 
MD.  However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

In light of the foregoing, the Board now turns to the 
requirement of an in-service disease or injury for the left 
knee and right shoulder.  

Despite the veteran's statements to the contrary, a review of 
service medical records (SMRs) is negative for any complaint, 
diagnosis, or treatment of any knee or shoulder disability.  
A November 1969 treatment record does confirm that the 
veteran injured his right wrist as a result of accident 
involving a "bucket loader" the veteran was driving.  
However, the record is silent as to any related shoulder 
treatment.  The Board finds that SMRs (which appear 
complete), as a whole, provide very negative evidence against 
the claims.

In fact, the first medical evidence of record regarding 
either disability is a Dr. M. treatment record from July 
1990.  Consequently, a presumption of in-service incurrence 
for a chronic disease (in this case arthritis), is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  It also follows that there is no basis to award 
service connection for either the left knee or right shoulder 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Similarly, there is no competent evidence of a nexus between 
any left knee or right shoulder condition and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the 
Board also emphasizes Dr. M.'s treatment records which 
referenced possible intercurrent causes for the veteran's 
right shoulder condition - pulling on machinery as a machine 
operator in the 1990s, falling on the right shoulder in April 
1993, and splitting oak firewood in September 1993.  

The Board adds that the veteran's personal opinion reflected 
in several written and typed statements that his alleged 
disabilities are related to service is not competent evidence 
required to establish the nexus requirement for service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims. There is no 
competent evidence of current right knee or left shoulder 
disorders.  Furthermore, there is no evidence of left knee or 
right shoulder disorders in service or for many years 
thereafter, and no nexus between these disorders and the 
veteran's period of service.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  The claims for service 
connection for bilateral knee and shoulder disorders are 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in January 2002 and April 2004, as well as 
information provided in the March 2002 rating decision and 
subsequent statements of the case (SOCs) and a supplemental 
statement of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, both SOCs 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  38 C.F.R. § 
3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in January 2002, before the March 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the April 2004 VCAA letter, there 
is no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
April 2004 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and private medical records as identified 
and authorized by the veteran.  The veteran has also 
submitted several written and typed personal statements and 
additional private medical records.  Furthermore, in an 
August 2003 statement, the veteran indicated he had no 
further evidence with respect to his bilateral knee 
condition.  Similarly, in a May 2004 statement, the veteran 
stated that he had no further evidence to submit, and that 
the records from "G.B.," MD., were not relevant to either 
claim in this case.  Therefore, the Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


